Citation Nr: 0701201	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.  His awards and decorations include a Vietnam Service 
Medal with two bronze service stars and a Meritorious Unit 
Commendation.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York which denied the veteran's claim of entitlement to 
service connection for PTSD and denied TDIU.  Following 
issuance of a statement of the case (SOC) in April 2004, the 
veteran's timely substantive appeal was received in June 
2004.  

The veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted in May 2005 by the undersigned 
Veterans Law Judge.  

The appeal for TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran served as a medic in Vietnam in a mobile field 
hospital (MASH unit) which directly received service members 
wounded in combat, and VA medical records are sufficient to 
link the veteran's in-service stressors to his current, clear 
diagnosis of PTSD.




CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  These provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Because the determination issued in this decision is wholly 
favorable to the veteran, further discussion of compliance 
with the VCAA as to this claim is not required, since Remand 
of the claim addressed in this decision for any further 
development would be adverse to the veteran's interests.  

Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With a claim of entitlement to service connection for PTSD, 
38 C.F.R. § 3.304(f) provides that the evidence required to 
substantiate the claim includes medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304; Cohen v. Brown, 10 Vet. App. 128 (1997),

Facts and analysis

The veteran's DD214 reflects that the veteran's military 
occupational specialty was as a medical specialist.  The 
veteran's personnel record (DA 20), obtained in December 
2003, disclose that the veteran was assigned to the 71st Evac 
Hospital as a Central Material Specialist and then to the 2nd 
Surgical Hospital (MA) (Mobile Army Surgical Hospital, also 
known as a MASH unit) as a ward specialist.  See Shelby L. 
Stanton, The Vietnam Order of Battle: a Complete Illustrated 
Reference to U.S. Army Combat and Support Forces in Vietnam 
1961-1973 213 (Stackpole Books 2003).  This evidence is 
consistent with the veteran's testimony that he was stationed 
at a hospital facility which provided front-line treatment 
for wounded service members brought in by helicopter.  He 
testified that he sometimes had guard duty and occasionally 
was exposed to enemy fire when he went with a helicopter to 
pick up wounded servicemembers.  

The veteran's VA treatment records reflect that he has 
provided a history of private treatment for mental illness 
beginning in 1970 and VA treatment in 1971, when less than 
two years had elapsed following his service discharge, but 
neither the 1970 private treatment records nor the 1971 VA 
treatment records have been sought.  VA clinical records 
dated in February 1974, less than five years after the 
veteran's service discharge, reflect that a depressive 
reaction was diagnosed and treated.  

On VA examination conducted in September 2002, the VA 
examiner assigned a diagnosis of PTSD.  The examiner 
discussed the stressors the veteran reported as having 
occurred during the veteran's service in Vietnam.  However, 
as the examiner prefaced his examination report by noting 
that no claims file was available for review, and that all 
history was provided by the veteran, there was no 
confirmation of the veteran's account of stressors in 
service, and the examiner did not specifically link the 
diagnosis of PTSD to the veteran's service.  

The veteran's personnel records, obtained thereafter in 
December 2003, as noted above, confirm the veteran's 
statements that he was a medic at a MASH unit in Vietnam, and 
the stressors on which the VA examiner based his diagnosis of 
PTSD have been corroborated.  VA treatment records subsequent 
to the September 2002 VA examination are replete with 
assignment of a diagnosis of PTSD and discussion of the 
veteran's stressors as a medic.  Outpatient clinical records 
through April 2004 reflect that the veteran continued to 
attend a special PTSD group for Vietnam medics.  The Board 
finds that, since the VA clinical records which reflect 
diagnosis of PTSD focus on the stressors the veteran incurred 
in Vietnam, the relationship between those stressors and the 
current diagnosis of PTSD is established.  

The criteria for service connection for PTSD have been met 
and the claim is granted.


ORDER

The appeal for service connection for PTSD is granted.


REMAND

The only VA examination of record during the pendency of this 
claim is the VA examination conducted in September 2002.  The 
examiner who conducted that examination concluded that the 
veteran was rendered unemployable by a combination of PTSD, 
for which service connection has been granted in this 
decision, and a psychosis.  However, the examiner did not 
provide an opinion as to whether the veteran's PTSD alone 
rendered him unemployable, so the examination report does not 
substantiate the claim for TDIU.  The numerous VA treatment 
records since that time do not provide additional 
information, such as a Global Assessment of Functioning (GAF) 
score, which might allow appellate review of the claim.  
Further development of the evidence is required.

The record reflects that the veteran applied for Social 
Security Administration (SSA) disability benefits.  Records 
from that application should also be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Under the circumstances, the veteran 
should again be advised of VA's duties to him 
under the VCAA.  The veteran should be 
provided with specific notice as to the 
criteria for establishing TDIU.  He should 
also be provided notice must include an 
explanation as to the information or evidence 
needed determine an effective date for a grant 
of TDIU, if the claim at issue is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Request that SSA provide both 
documentation of the veteran's current 
disability benefits, if any, and copies of all 
records developed in association with the 
award or denial of such benefits for 
incorporation into the record.

3.  Obtain the veteran's current VA clinical 
records since April 2004.

4.  Schedule the veteran for a VA psychiatric 
examination.  Provide the examiner with the 
claims file.  The examiner should provide an 
opinion as to whether the veteran has any 
psychiatric disorder other than PTSD.  If the 
veteran has more than one psychiatric 
disorder, the examiner should assign a 
diagnosis for each current psychiatric 
disorder.  The examiner should assign a GAF 
score.  If more than one psychiatric disorder 
is present, the examiner should assign a 
separate GAF score which expresses the 
impairment due to PTSD alone, if possible, or 
provide an explanation as to why impairment 
due to the separate disorders cannot be 
separately evaluated.  The examiner should 
provide an opinion as to whether the veteran's 
PTSD alone, without consideration of any other 
psychiatric disorders present, renders him 
unable to perform relevant past work, such as 
work as a security guard.  If the examiner 
concludes that the veteran's PTSD alone would 
not render him unemployable, the examiner 
should provide an opinion as to the types of 
industrial tasks the veteran could undertake 
and what types of employment duties his PTSD 
would impair.  

5.  After the above development has been 
conducted, readjudicate the claim of 
entitlement to TDIU.  If the claim remains 
denied, provide the appellant and his 
representative a supplemental statement of the 
case and afford them an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


